Title: Editorial Note: Reply to the Danbury Baptist Association
From: 
To: 


            On the first day of the new year, Jefferson prepared the final version of his response to an October address from the Danbury Baptist Association, a group of 26 churches in western Connecticut and eastern New York. He had received the address only two days earlier, almost three months after it was written, on the same day that a wheel of cheese from the citizens of Cheshire, Massachusetts, another predominantly Baptist New England town, arrived in Washington. He began to draft his answer to the Baptists right away. John Leland, the itinerant preacher who presented the cheese and the Danbury address on 30 Dec. to the president, had a theological affinity with Nehemiah Dodge of the Danbury Baptist Association and, like Jefferson and Madison, was an advocate for religious freedom in Virginia in the late 1780s. Leland might have been asked to deliver the Danbury Baptists’ address in person to Jefferson, which could account for its delay in reaching the federal city (L. H. Butterfield, “Elder John Leland, Jeffersonian Itinerant,” Proceedings of the American Antiquarian Society, 62 [1952]`, 189, 207; John Leland, Some Events in the Life of John Leland [Pittsfield, Mass., 1838], 31, 32; William G. McLoughlin, New England Dissent, 1630–1833: The Baptists and Separation of Church and State, 2 vols. [Cambridge, Mass., 1971], 2:930; Hartford Connecticut Courant, 8 Feb. 1802; From the Danbury Baptist Association, [after 7 Oct. 1801], in Vol. 35:407–9; Presentation of the “Mammoth Cheese,” above).
            The convergence of the arrival of Massachusetts citizens bringing the cheese, the address of the Danbury Baptists, and the New Year’s Day public reception at the President’s House provided an ideal occasion for Jefferson to express his thoughts on the place of religion in American civil society. Jefferson seems to have been writing directly to New Englanders, but also for a national audience. He knew of the appointment by the United States House of Representatives of its first Baptist chaplain and he was keenly aware of the “antient habit” of proclaiming days of thanksgiving in the New England states (Margaret Bayard Smith, The First Forty Years of Washington Society, ed. Gaillard Hunt [New York, 1906], 397–8, 400; JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 4:13; Robert V. Remini, The House: The History of the House of Representatives [New York, 2006], 513).
            Jefferson began to prepare his reply, consulted with Republicans Gideon Granger and Levi Lincoln, who were knowledgeable about the New England constituents, and requested their prompt attention and critique of his draft reply (see Documents II, III, and IV). Both men expeditiously reviewed the president’s draft and returned their comments, with Granger recommending no changes and Lincoln advising Jefferson to be more guarded in his discussion of fast days. Heeding that advice, Jefferson removed a sentence from the draft, just as he had taken a passage out of his annual message in response to comments from members of the cabinet (see Document I, note 5, and Vol. 35:616–7, 647–8, 650n). Jefferson also invited William Eustis, a moderate Republican congressman from Massachusetts who could offer insights on the New England political climate, to dine with him on New Year’s Day (TJ to William Eustis, 30 Dec. 1801).
            Jefferson’s surviving papers give no indication that he consulted with other congressmen or cabinet members on crafting his response. Whatever conversations he may have had on the matter including those with Secretary of State Madison, a friend and fellow Virginian with whom Jefferson might very well have discussed the free exercise of religion, have gone unrecorded.
            Jefferson’s New Year’s reply to the Danbury Baptists does not seem to have appeared in the Washington press at all. Its first known publication was on 18 Jan. 1802 in Denniston and Cheetham’s New York newspaper, American Citizen. The minutes of the Danbury Baptist Association make no mention of the president’s reply to their address, and it received little coverage in Connecticut newspapers (Hartford American Mercury, 28 Jan. 1802; New London Bee, 3 Feb. 1802; Minutes of the Danbury Baptist Association, Held at Wallingford, October 6 and 7, 1802; Together with Their Circular and Corresponding Letters [New Haven, 1802]; Shaw-ShoemakerRalph R. Shaw and Richard H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819, New York, 1958–63, 22 vols., No. 1812). Yet the letter, with its now-famous phrase of the “wall of separation between church and state,” continues to be reprinted, reinterpreted, and debated to this day.
          